Exhibit 10.2
Archer-Daniels-Midland Company
2009 Incentive Compensation Plan
Restricted Stock Award Agreement
     This Restricted Stock Award Agreement (the “Agreement”), is made and
entered into as of November 1, 2010, (the “Date of Grant”), by and between
Archer-Daniels-Midland Company, a Delaware corporation (the “Company”), and John
D. Rice, an employee of the Company (the “Grantee”). This Agreement is pursuant
to the terms of the Company’s 2009 Incentive Compensation Plan (the “Plan”). The
applicable terms of the Plan are incorporated herein by reference, including the
definition of capitalized terms contained in the Plan.
     NOW, THEREFORE, in consideration of the premises, the covenants contained
herein, and other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:
          Section 1. Restricted Stock Award. The Company hereby grants to the
Grantee, on the terms and conditions hereinafter set forth, an Award with
respect to 70,028 shares of the Company’s common stock under the Plan (the
“Restricted Shares”). The Grantee’s rights with respect to the Restricted Shares
shall remain forfeitable by the Grantee until satisfaction of the vesting
conditions set forth in Section 3 hereof.
          Section 2. Rights of Grantee. Except as otherwise provided in this
Agreement, the Grantee shall be entitled, at all times on and after the Date of
Grant, to exercise all rights of a shareholder with respect to the Restricted
Shares (whether or not the restrictions thereon shall have lapsed), including
the right to vote the Restricted Shares and the right to receive cash dividends
thereon (subject to applicable tax withholding). Notwithstanding the foregoing,
prior to the expiration of the Period of Restriction, the Grantee shall not be
entitled to transfer, sell, pledge, alienate, hypothecate or assign the
Restricted Shares. All rights with respect to the Restricted Shares shall be
available only to the Grantee during his lifetime, and thereafter to the
Grantee’s estate.
          Section 3. Vesting and Lapse of Restrictions. Subject to the
provisions of Sections 6 and 7 hereof, the restrictions on the Restricted Shares
shall lapse and the Restricted Shares granted hereunder shall vest in (2) equal
installments on November 1, 2012 and November 1, 2013 (the period from the Date
of Grant until the applicable vesting date shall be referred to as a “Period of
Restriction”). Notwithstanding the foregoing provisions of this Section 3 or
Section 6, but subject to Section 7 hereof, the restrictions on the Restricted
Shares shall lapse and the Restricted Shares granted hereunder shall vest upon
the occurrence of a Change in Control of the Company (as defined in Appendix A
hereto).
          Section 4. Escrow and Delivery of Shares. Certificates representing
the Restricted Shares shall be issued and held by the Company in escrow and
shall remain in the custody of the Company until their delivery to the Grantee
or his or her estate as set forth in Section 6 hereof, subject to the Grantee’s
delivery of any documents which the Company in its discretion may require as a
condition to the issuance of shares and the delivery of shares to the

 



--------------------------------------------------------------------------------



 



Grantee or his estate. While the certificates representing the Restricted Shares
are held by the Company, and if so requested by the Company, the Grantee will
provide to the Company assignments separate from such certificates, in blank,
signed by the Grantee to be held by the Company during the Period of
Restriction. Certificates representing the Restricted Shares shall be delivered
to the Grantee as soon as practicable following the expiration of the Period of
Restriction, provided that the Grantee has satisfied any applicable Withholding
Taxes in accordance with Section 8 hereof. Any Shares evidenced by the
certificates delivered to the Grantee pursuant to the preceding sentence shall
be free of any contractual restrictions on transferability after the last day of
the Period of Restriction, subject to compliance with all federal and state
securities laws.
          Section 5. Stock Certificate Legend. Each stock certificate shall bear
a legend in substantially the following form: “This Certificate and the shares
of stock represented hereby are subject to the terms and conditions (including
forfeiture, restrictions against transfer and rights of repurchase, if
applicable) contained in the Restricted Stock Award Agreement (the “Agreement”)
between the registered owner of the shares represented hereby and the Company.
Release from such terms and conditions shall be made only in accordance with the
provisions of the Agreement, a copy of which is on file in the office of the
Company’s Secretary.” As soon as practicable following the expiration of the
Period of Restriction, the Company shall issue new certificates that shall not
bear the foregoing legend, which certificates shall be delivered in accordance
with Section 4 hereof.
          Section 6. Effect of Termination of Service. If the Grantee’s service
as an Employee ends for any reason prior to the end of a Period of Restriction,
the Grantee shall forfeit the unvested Restricted Shares, which shall be
returned to the treasury of the Company; provided that in the event such
termination of service is (i) by the Company without “cause”, by Grantee not
less than six (6) months following a change in the person holding the position
of Chief Executive Officer of the Company, or a result of Grantee’s Disability
then the Restricted Shares shall not be forfeited and shall, subject to the
forfeiture provisions of Section 7 hereof, continue to vest in accordance with
the terms of this Agreement, and (ii) a result of Grantee’s death then any
applicable restrictions upon unvested Restricted Shares shall lapse and the
Company shall deliver to the Grantee or his estate certificates in respect of
the Restricted Shares pursuant to Section 4 hereof.
          Section 7. Forfeiture Conditions. Notwithstanding the foregoing, in
the event of termination of service for “cause” (as defined below), the breach
of the non-competition or non-solicitation provisions as set forth in
Sections 10 and 11, respectively, the breach of any confidentiality restrictions
applicable to the Grantee, or the Grantee’s participation in an activity that is
deemed by the Company to be detrimental to the Company (i) the Grantee’s right
to receive an issuance of Restricted Stock shall immediately terminate; (ii) any
unvested Restricted Shares held by the Grantee shall be forfeited; and (iii) if
the Restricted Shares have been issued upon the expiration of a Period of
Restriction, in whole or in part, then either (A) the Shares so issued shall be
forfeited and returned to the Company, or (B) the Grantee will be required to
pay to the Company in cash an amount equal to the Fair Market Value of such
Shares as of the expiration of the Period of Restriction.

2



--------------------------------------------------------------------------------



 



          For purposes hereof, “cause” shall have the meaning specified in such
Grantee’s employment agreement with the Company, or, in the case of a Grantee
who is not employed pursuant to an employment agreement, “cause” shall mean any
of the following acts by the Grantee: (i) embezzlement or misappropriation of
corporate funds, (ii) any acts resulting in a conviction for, or plea of guilty
or nolo contendere to, a charge of commission of a felony, (iii) misconduct
resulting in injury to the Company or any subsidiary, (iv) activities harmful to
the reputation of the Company or any subsidiary, (v) a violation of Company or
subsidiary operating guidelines or policies, (vi) willful refusal to perform, or
substantial disregard of, the duties properly assigned to the Grantee, or (vi) a
violation of any contractual, statutory or common law duty of loyalty to the
Company or any subsidiary.
          Section 8. Withholding of Taxes. The Grantee may make an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended (the
“Code”) with respect to the grant of Restricted Shares by promptly filing a copy
of such election with the Company. If the Grantee makes such an election, the
grant of Restricted Shares shall be conditioned upon the prompt payment by the
Grantee to the Company of an amount equal to the applicable federal, state and
local income taxes and other amounts required by law to be withheld (the
“Withholding Taxes”) in connection with such election. If the Grantee does not
make an election under Section 83(b) of the Code with respect to the grant of
Restricted Shares, the Grantee shall pay to the Company any required Withholding
Taxes upon the lapse of all restrictions and expiration of the Period of
Restriction, and the delivery of the Restricted Shares and any unpaid dividends
thereon pursuant to Section 4 shall be conditioned upon the prior payment of the
applicable Withholding Taxes by the Grantee.
          Section 9. Securities Law Compliance. No Restricted Shares shall be
delivered upon the lapse of any restrictions applicable thereto unless and until
the Company and/or the Grantee shall have complied with all applicable federal
or state registration, listing and/or qualification requirements and all other
requirements of law or of any regulatory agencies having jurisdiction, unless
the Committee has received evidence satisfactory to it that a prospective
Grantee may acquire such shares pursuant to an exemption from registration under
the applicable securities laws. Any determination in this connection by the
Committee shall be final, binding, and conclusive. The Company reserves the
right to legend any certificate for Restricted Shares, conditioning sales of
such Shares upon compliance with applicable federal and state securities laws
and regulations
          Section 10. Non-Competition. Without the prior written consent of the
Company, which consent must be signed by the Chief Executive Officer, during
Grantee’s employment with the Company, and for a period of five (5) years from
the date of this Agreement or two (2) years commencing on the termination of
Grantee’s employment with the Company, whichever is earlier to expire, Grantee
shall not take any employment with, serve as director, officer, consultant,
advisor, agent, or in any other capacity whatsoever, directly or indirectly,
with (i) Cargill, Inc.; Bunge Ltd.; Corn Products International; Tate & Lyle
PLC; Louis Dreyfus SAS; Wilmar International, Ltd.; Gavilon LLC; Viterra; or any
division, subsidiary, parent company, partnership, venture (regardless of the
form of entity), or successor of or to any of the above-named companies; or
(ii) any other person, corporation, partnership, limited liability company, or
venture (regardless of the form of entity) anywhere in the world that

3



--------------------------------------------------------------------------------



 



competes with the Company or any entity controlled by the Company and in engaged
in the buying, selling or trading of physical agricultural commodities or
products. Grantee acknowledges and agrees that , in view of his responsibilities
while employed by the Company, including participation in the development of and
having access to the business plans and growth strategy of the Company, the
assumption of any of the restricted roles would result in the inevitable
disclosure or use of sensitive Company information and in view of these
circumstances, that the term and scope of this restrictive covenant is
reasonable. Grantee further acknowledges and agrees that a violation of this
restrictive covenant would cause irreparable damage to the Company and that in
the event of a breach or threatened breach by the Grantee, the Company would be
entitled to injunctive relief, without the posting of any bond, in addition to
such other relief as may be available at law or in equity.
          Section 11. Non-Solicitation. During the term of Grantee’s employment
with the Company and for a period of two (2) years commencing on the termination
of Grantee’s employment with the Company, Grantee shall not, directly or
indirectly though any other person or entity, recruit, hire, induce, or attempt
to induce any Employee to terminate his or her employment with the Company or
otherwise interfere in any way with the employment relationship between the
Company and its Employees. This restriction includes but is not limited to a)
identifying Employees as potential candidates for employment by name, background
or qualifications; b) approaching, recruiting or soliciting Employees; and/or c)
participating in any pre-employment interviews with Employees. For purposes of
this provision “Employee” means any person either employed by the Company or
persons formerly employed by the Company until the passage of one (1) year after
the end of such person’s employment with the Company. For purposes of this
provision, the term “Company” shall include all controlled, direct and indirect,
subsidiaries of the Company.
          Section 12. No Rights as Employee or Consultant. Nothing in this
Agreement or the Award shall confer upon the Grantee any right to continue as an
Employee or consultant of the Company or any Subsidiary or Affiliate, or to
interfere in any way with the right of the Company or any Subsidiary or
Affiliate to terminate the Grantee’s service at any time.
          Section 13. Adjustments. If at any time while the Award is
outstanding, the number of outstanding Shares is changed by reason of a
reorganization, recapitalization, stock split or any of the other events
described in Section 4.2 of the Plan, the number and kind of Restricted Shares
shall be adjusted in accordance with the provisions of the Plan.
          Section 14. Notices. Any notice hereunder by the Grantee shall be
given to the Company in writing and such notice shall be deemed duly given only
upon receipt thereof by the Secretary of the Company at the Company’s office at
4666 Faries Parkway, Decatur, Illinois 62526, or at such other address as the
Company may designate by notice to the Grantee. Any notice hereunder by the
Company shall be given to the Grantee in writing and such notice shall be deemed
duly given only upon receipt thereof at such address as the Grantee may have on
file with the Company.
          Section 15. Construction. The construction of this Agreement is vested
in the Committee, and the Committee’s construction shall be final and
conclusive.

4



--------------------------------------------------------------------------------



 



          Section 16. Governing Law. This Agreement shall be construed and
enforced in accordance with the laws of the State of Illinois, without giving
effect to the choice of law principles thereof.

            Archer-Daniels-Midland Company
      By:   /s/ P.A. Woertz         P. A. Woertz        President & Chief
Executive Officer        GRANTEE
      By:   /s/ John D. Rice         John D. Rice           

5



--------------------------------------------------------------------------------



 



         

APPENDIX A
Definition of Change in Control
          For purposes of this Agreement, a “Change in Control” of the Company
shall mean:
          (i) an acquisition subsequent to the Date of Grant by any individual,
entity or group (within the meaning of section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of thirty percent (30%) or more of either (A) the then outstanding
shares of Common Stock or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); excluding, however, the
following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company,
(2) any acquisition by the Company and (3) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary;
          (ii) during any period of two (2) consecutive years (not including any
period prior to the Date of Grant), individuals who at the beginning of such
period constitute the Board (and any new directors whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was so approved) cease for any reason (except for death, disability
or voluntary retirement) to constitute a majority thereof;
          (iii) the consummation of a merger, consolidation, reorganization or
similar corporate transaction which has been approved by the stockholders of the
Company, whether or not the Company is the surviving company in such
transaction, other than a merger, consolidation, or reorganization that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the combined voting power of the voting securities of the Company (or
such surviving entity) outstanding immediately after such merger, consolidation,
or reorganization;
          (iv) the approval by the stockholders of the Company of (A) the sale
or other disposition of all or substantially all of the assets of the Company or
(B) a complete liquidation or dissolution of the Company; or
          (v) adoption by the Board of a resolution to the effect that any
person has acquired effective control of the business and affairs of the
Company.

A-1